Opinion.
Cooper, J.:
By the terms of section 6043 of the Revised Statutes of Missouri, on dissolution of an insurance company, all its assets become the property of the superintendent of insurance and his successors in office, and are devoted to the liquidation of demands against it. By the decree of the Circuit Court of the city of St. Louis, made on the 10th day of November, 1879, the Life Association of America, a corporation subject to the laws of the State of Missouri, was dissolved, and its assets vested’in appellee as superintendent of the insurance department of said State. By reason of this decree, the appellee became invested with the right to intervene in the attachment proceedings; to stand in the place of the defendant corporation, and to recover from the plaintiff in the attachment and the sureties on his'bond all damages which had been caused by the wrongful suing out of the writ, which the corporation, but for its dissolution, might have recovered. Darcy v. Spivey, 57 Miss. 527.
The service of the writ of attachment by garnishing Frantz was sufficient to prevent the abatement of the action. Code of 1871, §§ 1486, 2411; Dyson v. Baker, 54 Miss. 24.
The appellee, as assignee of the defendant, had the right to be made defendant in place of the corporation and to recover the damages sustained by it. Code, § 670; Williams v. Cresswell et al., Comrs. 51 Miss. 817.

The judgment is affirmed.